PER CURIAM.
Lawrence E. Bowling petitions this court for a writ of mandamus directing the district judge to disqualify himself and proceed no further in No. CA-01^6-2, currently pending in the Southern District of West Virginia. Mandamus is a drastic remedy to be used only in extraordinary situations. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976). A judge’s involvement in prior proceedings involving the petitioner ordinarily is not cause for granting the writ. Liteky v. United States, 510 U.S. 540, 551, 114 S.Ct. 1147, 127 L.Ed.2d 474 (1994); In re Beard, 811 F.2d 818, 827 (4th Cir.1987). Here, we discern no grounds for granting the requested relief. We therefore deny the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the court and argument would not aid the decisional process.

PETITION DENIED.